DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed November 15, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Copies of NPL’s 28, 44a, 44b, 44c, 44d, 52, 72, and 75 have not been submitted.

	Specification

The disclosure is objected to because of the following informalities: Application 16/059567 (paragraph 0036, line 12) is now US Patent 11,119,235.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10, “constraint L1” (line 1) is not specifically defined. 

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 21, and 22 recite an abstract idea of “interpreting the updated subsurface image” (Mental Process).
Under prong 2, step 2A, the abstract idea while having an intended use of “to generate an updated map of geologic features”, the abstract idea is not positively integrated “generating an updated map of geologic features”. Claim 21 recites a generic processor. However, a mere nominal recitation of a generic processor does not take the claim out of the abstract idea (see 2019 PEG, slide 63). Claim 21 further recites a display which is directed to an insignificant extra solution activity of outputting data (see MPEP 2106.05(g)).
Under step 2B, claims 1, 21, and 22 recite “producing a subsurface image of the subsurface region with the seismic data and the geophysical model”, “generating a map of one or more geologic features of the subsurface region by automatically interpreting the subsurface image”, “iteratively updating the geophysical model, subsurface image, and map of geologic features by: building an updated geophysical model based on the geophysical model of a prior iteration constrained by one or more geologic features from the prior iteration”, “imaging the seismic data with the updated geophysical model to produce an updated subsurface image”. Thus, the claims include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly, claims 1 and its dependent claims 2-20, claims 21, and 22 are patent eligible under 35 USC 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Denli et al. (US 2019/0064389) in view of Akcelik et al. (US 2018/0275300).

Regarding claims 1, 21, and 22, Denli et al. discloses a method and system of seismic analysis (paragraphs 0019, 0020), comprising:
obtaining an initial geophysical model of a subsurface region (paragraph 00019, lines 1-5; paragraph 0035);
obtaining seismic data for the subsurface region (paragraph 0020);
producing a subsurface image of the subsurface region with the seismic data and the geophysical model (paragraph 0070, lines 48-50; paragraph 0062, lines 1-4);
generating a map of one or more geologic features of the subsurface region (mplied by identifying reservoirs and hydrocarbon deposits, paragraph 0036, lines 1-2) by automatically interpreting the subsurface image (based on subsurface property model, paragraph 0036, lines 2-3).

Denli et al. does not disclose
iteratively updating the geophysical model, subsurface image, and map of geologic features by:
building an updated geophysical model based on the geophysical model 
of a prior iteration constrained by one or more geologic features from the prior iteration.

Akcelik et al. discloses
iteratively updating the geophysical model, subsurface image, and map of geologic features (Abstract, lines 1-10) by:
building an updated geophysical model based on the geophysical model 
of a prior iteration (Abstract, lines 9-10) constrained by one or more geologic features from the prior iteration (constraining scales of velocity model updates at each state, Abstract, lines 9-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with iteratively updating the geophysical model as disclosed by Akcelik et al. for the purpose of reaching final/optimized updated models (paragraph 0043, lines 21-23) for prospecting hydrocarbons (Abstract, lines 17-18).
 
Denli et al. does not expressly disclose
imaging the seismic data with the updated geophysical model to produce 
an updated subsurface image; and
automatically interpreting the updated subsurface image to generate an 
updated map of geologic features.

As discussed above, Denli et al. discloses
imaging the seismic data with geophysical model (paragraph 0070, lines 
48-50); and
automatically interpreting the subsurface image to generate a map of 
geologic features (paragraph 0036).

As discussed above, Akcelik et al. discloses iteratively updating the geophysical model, subsurface image, and map of geologic features (Abstract, lines 1-10).

Accordingly, Denli et al. in view of Akcelik et al. discloses
imaging the seismic data with the updated geophysical model to produce an updated subsurface image; and
automatically interpreting the updated subsurface image to generate an 
updated map of geologic features.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with updating geophysical model and subsurface image as suggested by Akcelik et al. for the purposes of producing an updated subsurface image; and generating an updated map of geologic features.

Regarding claim 21, Denli et al. further discloses a processor (processor of computer, computer performs method via processor, paragraph 0039); and a display configured to display graphical representations of a geophysical data set (high-resolution images of subsurface, paragraph 0005, lines 11-12).

Regarding claim 2, Denli et al. discloses for at least one iteration, building the updated geophysical model comprises at least one of Full Wavefield Inversion (FWI) (paragraph 0069, lines 10-17).

While Denli et al. does not expressly disclose for at least one iteration, building the updated geophysical model comprises at least one of seismic tomography, the limitation is an optional limitation because it is recited in the alternative form.

Regarding claim 3, Denli et al. discloses for at least one iteration, imaging the seismic data with the updated geophysical model comprises at least one of reverse-time migration (paragraph 0078, lines 1-4).

While Denli et al. does not disclose for at least one iteration, imaging the seismic data with the updated geophysical model comprises at least one of post-stack migration, pre-stack time migration, pre-stack depth migration, gradient-based tomography, and gradient-based FWI methods, the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 4, Denli et al. does not expressly disclose for at least one iteration, the updated subsurface image comprises at least one of a post-stack migration image, a pre-stack time migration image, a reverse-time migration image, an FWI gradient image, and a tomography gradient image.

Denli et al. discloses for at least one iteration, the subsurface image comprises at least one of a reverse-time migration image (paragraph 0078, lines 1-4).

Denli et al. discloses for at least one iteration, the subsurface image comprises at least one of a reverse-time migration image (paragraph 0078, lines 1-4).

Akcelik et al. discloses updating the subsurface image (Abstract, lines 1-2).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with updating subsurface image as suggested by Akcelik et al. for the purpose of updating estimates of a subsurface property that indicates hydrogen deposits (see Denli et al., paragraph 0070, lines 48-52).

While Denli et al. as modified by Akcelik et al. does not disclose for at least one iteration, the subsurface image comprises at least one of a post-stack migration image, a pre-stack time migration image, an FWI gradient image, and a tomography gradient image, the limitations are optional limitations because they are recited in the alternative form.

Regarding claim 5, while Denli et al. does not disclose the FWI gradient image is based on at least one of short-offset impedance gradients, short-offset density gradients, and short-offset reflectivity gradients, the limitation of an FWI gradient image is an optional limitation as discussed above with regard to claim 4. However, it is noted that Routh et al. (US 2004/0199330) discloses short offset gradient (paragraph 0005).

Regarding claim 6, Denli et al. discloses the geologic features comprise a plurality of geobodies and interfaces therebetween (paragraph 0004, lines 10-15).

Regarding claim 7, Denli et al. discloses at least one of the geobodies comprises at least semi-contiguous cells in the geophysical model, the at least semi-contiguous cells comprising a plurality of cells in each of three-dimension (implied by seismic waves refract in Earth’s interior in 3D, paragraph 0004, lines 10-14), and the geobody having a parameter value that is continuous across each of the plurality of cells (seismic waves propagate in Earth’s interior, paragraph 0004, lines 10-11).

Regarding claim 8, Denli et al. discloses at one or more of the interfaces, a parameter value varies discontinuously in the geophysical model in at least one direction (due to faults, fractures, paragraph 0004, lines 10-15).

Regarding claim 16, Denli et al. discloses the seismic data comprises seismic shot gathers (paragraph 0046), and the initial geophysical model comprises a subsurface velocity model (paragraph 0005, lines 1-8; paragraph 0019).

Regarding claim 17, Denli et al. not disclose at least one of:
using a shape-constrained inversion method;
reparameterization of variables conforming to the geologic features; and
using regularization terms to enforce presence of the geologic features.

Akcelik et al. discloses at least one of:
reparameterization of variables conforming to the geologic features (paragraph 0038, lines 16-19)

While Akcelik et al. does not disclose at least one of:
using a shape-constrained inversion method;
using regularization terms to enforce presence of the geologic features, the limitations are optional limitations since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. with reparameterization of variables conforming to the geologic features as suggested by Akcelik et al. for the purpose of updating a velocity model (update seismic wavelengths).

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Denli et al. in view of Akcelik et al. as applied to claim 1 above, and further in view of Liu et al. (US 2019/0064378).

Regarding claim 9, Denli et al. as modified by Akcelik et al. discloses the claimed limitations as discussed above, except for at least one iteration, automatically interpreting the updated subsurface image comprises Automated Seismic Interpretation (ASI).

Liu et al. discloses for at least one iteration, automatically interpreting the updated subsurface image comprises Automated Seismic Interpretation (ASI) (paragraph 0048, lines 10-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with Automated Seismic Interpretation as disclosed by Liu et al. for the purpose of achieving a level of accuracy in predictions that could have a significant impact on reducing interpretation time.

Regarding claim 10, Denli et al. as modified by Akcelik et al. does not disclose for at least one iteration, automatically interpreting the updated subsurface image comprises Automated Seismic Interpretation (ASI).

Liu et al. discloses the ASI comprises seismic imaging with L1 constraints (time constraint, paragraph 0048, lines 10-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with the ASI with L1 constraints as disclosed by Liu et al. for the purpose of reducing the time constraints (interpretation time) for performing a task.

Regarding claim 11, Denli et al. as modified by Akcelik et al. does not disclose the ASI comprises training a Deep Neural Network (DNN) to interpret the subsurface images. (paragraph 0005, lines 1-4)

Regarding claim 11, Denli et al. as modified by Akcelik et al. does not disclose the ASI comprises training a Deep Neural Network (DNN) to interpret the subsurface images.

Liu et al. discloses the ASI comprises training a Deep Neural Network (DNN) to interpret the subsurface images (paragraph 0005, lines 1-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with the ASI comprises training a Deep Neural Network (DNN) as disclosed by Liu et al. for the purpose of interpreting the subsurface images.

Regarding claim 12, Denli et al. as modified by Akcelik et al. does not disclose the DNN comprises a fully-convolutional neural network.

Liu et al. discloses the DNN comprises a fully-convolutional neural network (Abstract, line 6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with the DNN comprises a fully-convolutional neural network as disclosed by Liu et al. for the purpose of relating the geophysical data to at least one subsurface feature.

Regarding claim 13, Denli et al. as modified by Akcelik et al. does not disclose the fully-convolutional neural network comprises one or more of: U-net architecture, densely-connected network architecture, residual network architecture, and combinations of any two or more of the foregoing.

Liu et al. discloses the fully-convolutional neural network comprises one or more of: U-net architecture (paragraph 0014).

While Liu et al. does not disclose the fully-convolutional neural network comprises one or more of: densely-connected network architecture, residual network architecture, and combinations of any two or more of the foregoing, the limitations are optional limitations since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with the fully-convolutional neural network comprises densely-connected network architecture as disclosed by Liu et al. for the purpose of relating the geophysical data to at least one subsurface feature.

Regarding claim 15, Denli et al. as modified by Akcelik et al. does not disclose training the DNN with manually-interpreted subsurface images.

Liu et al. discloses training the DNN with manually-interpreted subsurface images (paragraphs 0010, 0011).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with manually-interpreted subsurface images as suggested by Liu et al. for the purpose of training the DNN.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Denli et al. in view of Akcelik et al. and Liu et al. as applied to claims 1, 9, and 11 above, and further in view of Salman et al. (US 2019/0383965).

Regarding claim 14, Denli et al. as modified by Akcelik et al. and Liu et al. does not disclose DNN comprises a recurrent neural network (paragraph 0058).

Salman et al. discloses DNN comprises a recurrent neural network (paragraph 0058).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with DNN comprises a recurrent neural network as disclosed by Salman et al. for the purpose of generating interpretation results for the acquired geological data.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denli et al. in view of Akcelik et al. as applied to claim 1 above, and further in view of Osypov et al. (US 20180106917).

Regarding claim 18, Denli et al. as modified by Akcelik et al. discloses the claimed limitations as discussed above, except displaying the updated map of geologic features.

Osypov et al. discloses displaying the updated map of geologic features (paragraph 0030, lines 1-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with displaying the updated map of geologic features as disclosed by Osypov et al. for the purpose of recognizing a geologic feature.

Regarding claim 19, Denli et al. as modified by Akcelik et al. does not disclose the updated map of geologic features is displayed by a geophysical data analysis system.

Osypov et al. discloses an updated map of geologic features is displayed by a geophysical data analysis system (paragraph 0030, lines 1-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with an updated map of geologic features is displayed by a geophysical data analysis system as disclosed by Osypov et al. for the purpose of recognizing a geologic feature.

Regarding claim 20, Denli et al. as modified by Akcelik et al. does not disclose managing hydrocarbons based at least in part upon the updated map of geologic features (paragraph 0006, lines 1-3).

Osypov et al. discloses managing hydrocarbons based at least in part upon the updated map of geologic features (paragraph 0006, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Denli et al. as modified with an updated map of geologic features as disclosed by Osypov et al. for the purpose of managing hydrocarbons.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 25, 2022